Citation Nr: 0613436	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-09 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether a January 1996 rating decision denying service 
connection for a chronic disability manifested by enlarged 
prostate should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).

2.  Whether a January 1996 rating decision denying service 
connection for gall bladder disease should be revised or 
reversed on the grounds of CUE.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for enlarged prostate, 
and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for gall bladder 
disease, and, if so, whether service connection is warranted.

(The issue of entitlement to an increased evaluation in 
excess of 10 percent for tinnitus, to include a separate 
disability evaluation for each ear, will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions in March and 
September 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.

In April 2005, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The Board notes that in a June 2005 letter, the veteran 
requested additional time to obtain records from the National 
Personnel Records Center (NPRC) (post-service retiree 
treatment at Leavenworth).  He stated he was told it would 
take six months for a response.  The undersigned Veterans Law 
Judge asked the veteran's representative on December 6, 2005 
to check with the veteran and inquire whether the Board 
should proceed with his case or whether he needed more time.  
On January 20, 2006, the veteran's representative advised 
that he had left several messages with the veteran and had no 
response.  As of this date, no further information has been 
received from the veteran.  Therefore, the Board is prepared 
to proceed.

Regarding the issue of entitlement to an evaluation in excess 
of 10 percent for tinnitus, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, 19 Vet. App. 63 (2005), that reversed a 
decision of the Board of Veterans' Appeals (Board) which 
concluded that no more than a single 10-percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  VA 
disagrees with the Court's decision in Smith and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay include all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent is sought.  The claim on appeal in 
this case was filed in December 2002 and is therefore subject 
to the stay.  Once a final decision is reached on appeal in 
the Smith case, the adjudication of any tinnitus cases that 
have been stayed will be resumed.  Thus the Board will not 
address the issue at this time.

The issues of entitlement to service connection for a 
disability manifested by enlarged prostate and gall bladder 
disease are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The January 16, 1996 rating decision, in which the 
veteran's initial claims of entitlement to service connection 
for chronic disability manifested by enlarged prostate and 
service connection for gall bladder disease were denied, does 
not include the kind of error of fact or law which would 
compel a conclusion that the result would have been 
manifestly different but for the alleged error.

2.  Claims for service connection for a chronic disability 
manifested by enlarged prostate and for gall bladder disease 
were denied by a January 1996 rating decision that was not 
appealed.

3.  Evidence submitted subsequent to the January 1996 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claims for service connection for a 
chronic disability manifested by enlarged prostate and for 
gall bladder disease.


CONCLUSIONS OF LAW

1.  The January 1996 rating decision that denied entitlement 
to service connection for a chronic disability manifested by 
enlarged prostate and for gall bladder disease did not 
constitute CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105 (2005).

2.  The January 1996 rating decision which denied a claim for 
service connection for chronic disability manifested by 
enlarged prostate and for gall bladder disease is final.  38 
U.S.C. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995).


3.  New and material evidence has been submitted and the 
claims of entitlement to service connection for a disability 
manifested by enlarged prostate and for gall bladder disease 
are reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 
3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Clear and Unmistakable Error

The Board notes that under 38 C.F.R. §§ 3.104(a) and 
3.105(a), taken together, a rating action is final and 
binding in the absence of CUE.  A decision, which constitutes 
a reversal of a prior decision on the grounds of CUE, has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 3.105(a).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  Id.


It is important to recognize what constitutes CUE and what 
does not.  CUE is a very specific and rare kind of error of 
fact or of law that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  In essence it is undebatable 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the RO, or the statutory 
and regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  Where a claimant 
fails to reasonably raise a CUE claim as set forth above, 
there is no requirement to address the merits of the issue.  
Fugo, 6 Vet. App. at 44-45.

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  

The veteran's original application for compensation was 
received in August 1995, immediately after the veteran's 
retirement from service in July 1995.    

The January 16, 1996 rating decision denied service 
connection for a chronic disability manifested by enlarged 
prostate and gall bladder disease on the basis that the 
claims were not well grounded.  Specifically the RO stated 
that "[t]he veteran was noted to have prostatic enlargement, 
but no symptoms were shown and no prostatic disease was found 
during the veteran's military service ... There is no evidence 
in the service medical records or elsewhere of any ... gall 
bladder disease ...."  At the time of the January 1996 rating 
decision, the only evidence of record was the veteran's 
service medical records.  

The veteran was notified of the January 1996 decision and of 
his appellate rights in a letter dated in January 1996; 
however, he did not seek appellate review within one year of 
notification.  Therefore, that decision is final and not 
subject to revision upon the same factual basis.  

The veteran has alleged CUE in the RO's January 16, 1996 
rating decision.  In his February 2003 letter, the veteran 
stated that his service medical records clearly show that the 
claimed conditions existed and were related to military 
service.  

Specifically, with regard to denial of service connection for 
a disability manifested by enlarged prostate, the veteran 
stated in his Notice of Disagreement received in November 
2003 that there was well-grounded evidence of his enlarged 
prostate benign prostatic hyperplasia disease throughout the 
service medical records.

With regard to denial of service connection for gall bladder 
disease, the veteran stated in his February 2003 letter that 
during military service, a military doctor diagnosed him with 
gall bladder disease and that after leaving service, he made 
frequent complaints of abdominal and chest pain.  The veteran 
stated that both abdominal and chest pain were typical of 
gall bladder disease but that the VA physicians took a number 
of years to make a correct diagnosis because they did not 
have access to his service medical records.  The veteran 
stated in his Notice of Disagreement that the failure to 
consider his service medical record that identified 
gallbladder problems was CUE.  

The veteran also argued at the April 2005 Board hearing that 
the fact that VA did not provide him with an examination to 
prove the claim was well-grounded was CUE.

Generally, a well-grounded claim was a "plausible claim, one 
which was meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In 1996, a claim for service connection required 
three elements to be well grounded.  It required competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  

With respect to the allegation that that there was well-
grounded evidence of the veteran's enlarged prostate, benign 
prostatic hyperplasia disease, throughout the service medical 
records, there is no doubt that the veteran exhibited an 
enlarged prostate at retirement.  Failure to establish an in-
service injury or disability, however, was not the basis for 
the RO's denial.  Rather, the RO denied the veteran's claim 
for service connection for a prostate disability on the 
ground that the medical evidence of record did not show any 
current chronic disability.    

The Board has reviewed all of the medical evidence that was 
available at that time and finds that there is no clear and 
unmistakable error in the RO's decision.  The medical records 
available showed that the veteran's enlarged prostate was not 
considered disabling.  The Board notes that the Report of 
Medical Examination for retirement noted enlarged prostate, 
not considered disabling, possible BPH not considered 
disabling, and "BPH probable - "w/u @ MTF" [work up at 
medical treatment facility].  A March 1995 service medical 
record indicated that the veteran presented to sick call 
specifically to request a urology consultation to address the 
retirement examination physician's determination that his 
questionable prostatic hypertrophy was non-disqualifying in 
light of complaints of weakening stream, dribbling after 
urination, and occasional trouble starting urine stream.  A 
May 1995 Urology consultation report noted no evidence of 
obstruction or urinary tract infection.    

With respect to the allegation that the RO failed to consider 
the veteran's service medical records that identified 
gallbladder problems, the January 1996 rating decision does 
show that the veteran's service medical records were 
considered.  However, not discussed but of record at the time 
of the January 1996 rating decision was a June 1995 medical 
report from the naval hospital at Camp Pendleton which 
includes an addendum which notes, "Does not appear to have 
been cardiac - suspect muscle spasm as etiol[ogy] but ? early 
symptoms of gall bladder?"  

While the Board notes that the RO did not address the June 
1995 medical report, the RO stated in the January 1996 rating 
decision that there was no evidence in the service medical 
records or elsewhere of any ... gall bladder disease ....  While 
the June 1995 medical report indicated a possibility of early 
gall bladder symptoms, the record still did not, at that 
time, include evidence of gall bladder disease.  Regardless 
of the fact that the RO failed to address a finding of a 
possibility of early gall bladder symptoms, the language used 
in the decision indicates all laws applicable to the 
veteran's service connection claims were appropriately 
considered.  Inherent in the matter of establishing a well-
grounded claim in 1996 is the presence of a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Absent such, as it was in this case at the time of the 
January 1996 rating decision, there was no well-grounded 
claim.  Thus, even if the RO had addressed the fact that the 
veteran's service medical records showed possible early gall 
bladder symptoms, as there was no current disability, the 
result would not have been manifestly different.  As it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403.  

While the Board finds that reasonable minds might differ as 
to whether the RO reached the correct determination as to the 
disposition of the veteran's claims in the January 1996 
rating decision, the fact that adjudicators made a 
determination on a question on which reasonable minds might 
differ is an insufficient basis upon which to predicate a 
finding of clear and unmistakable error.  

Moreover, while the RO arguably did not fulfill its statutory 
duty to assist the veteran with the development of facts 
pertinent to his claims insofar as an examination addressing 
the etiology of his claimed disorders was not conducted, such 
a possible failure on the part of the RO also does not 
constitute clear and unmistakable error.  See Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  

In short, the Board concludes that the January 16, 1996 
rating decision does not include the kind of error of fact or 
law which would compel a conclusion that the result would 
have been manifestly different but for the alleged error, and 
there is simply no basis upon which to find clear and 
unmistakable error in this decision. The veteran's motion 
requesting that the January 1996 rating decision should be 
revised or reversed on the grounds of CUE must be denied.

II.	New and Material Evidence

As explained above, the Board has found no CUE in the January 
1996 rating decision on the issues of service connection for 
a disability manifested by enlarged prostate and service 
connection for gall bladder disease.  Thus, to revive the 
claim the only remaining option is the submission of new and 
material evidence.

The veteran's application to reopen his claim of service 
connection for gall bladder disease was received in August 
2002 and his application to reopen his claim of service 
connection for an enlarged prostate was received in October 
2002.  There has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
As the veteran filed his claims after this date, the new 
version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

By a September 2003 rating decision, the RO declined to 
reopen the veteran's claim of entitlement to service 
connection for an enlarged prostate and gall bladder disease.  
On appeal, however, the Board must make its own determination 
as to whether any newly submitted evidence warrants a 
reopening of the claims.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claims 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

With respect to the issue of service connection for a chronic 
disability manifested by enlarged prostate, as noted above, 
the medical evidence at the time of the January 1996 rating 
decision included service medical records which noted an 
enlarged prostate but without any disability.  Therefore, for 
evidence to be new and material with regard to this issue, 
there must be medical evidence of a current disability; and 
either evidence of continuity of symptomatology since his 
retirement or medical evidence of a nexus (link) between his 
in-service enlarged prostate and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

In support of his claim, the veteran has submitted a 
September 2002 medical record which diagnosed BPH mild 
symptoms only, slow stream, and medication prescribed.  
Additional VA outpatient records have been obtained which 
also include diagnoses of large prostate without nodules or 
tenderness.  

This above evidence is neither cumulative nor redundant as it 
has not been submitted previously.  While the Board notes 
that the information contained in the September 2002 medical 
record is not competent medical evidence of a relationship 
between the veteran's current BPH and his prostate symptoms 
exhibited during his military service, the newly submitted 
evidence raises a reasonable possibility of substantiating 
the claim in that the veteran's service medical records 
indicate possible early symptoms of prostate problems.  

With respect to the issue of service connection for gall 
bladder disease, as noted above, the medical evidence at the 
time of the January 1996 rating decision included service 
medical records which contain a June 1995 medical report from 
the Naval hospital at Camp Pendleton which includes an 
addendum which notes, "Does not appear to have been cardiac 
- suspect muscle spasm as etiol[ogy] but ? early symptoms of 
gall bladder?"  Therefore, for evidence to be new and 
material with regard to this issue, there must be medical 
evidence of a current disability; and either evidence of 
continuity of symptomatology since his retirement or medical 
evidence of a nexus (link) between his in-service symptoms 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).   

In support of his claim, the veteran submitted an August 2002 
medical record which indicated a diagnosis of gall bladder 
disease.  Additional VA outpatient records have been obtained 
which also include diagnoses of acute cholecystitis with 
empyema of the gallbladder and retained gallstone. 

This above evidence is neither cumulative nor redundant as it 
has not been submitted previously.  While the Board notes 
that the information contained in the August 2002 medical 
record is not competent medical evidence of a relationship 
between the veteran's current gall bladder disease and his 
possible gall bladder symptoms exhibited during his military 
service, the newly submitted evidence raises a reasonable 
possibility of substantiating the claim in that the veteran's 
service medical records indicate possible early symptoms of 
gall bladder.
  
Therefore, the Board finds that although there is not yet 
enough evidence to grant the claims, the veteran has 
submitted new and material evidence to reopen his claims for 
service connection for a disability manifested by enlarged 
prostate and gall bladder disease.

Thus, the Board finds that the veteran has submitted new and 
material evidence pursuant to 38 C.F.R. § 3.156(a).  However, 
the Board cannot, at this point, adjudicate the reopened 
claims, as further assistance is required to comply with the 
duty to assist.  This is detailed in the REMAND below.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

With regard to the CUE motion, CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question. 38 C.F.R. § 20.1403(b). Therefore, 
a remand for application of the VCAA is not required.  See 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) 
(VCAA not applicable to CUE claim).

The Board observes that in light of the favorable outcome of 
this appeal with respect to the issue of whether new and 
material evidence has been submitted to reopen the claims for 
service connection for a disability manifested by enlarged 
prostate and service connection for gall bladder disease, any 
perceived lack of notice or development under the VCAA should 
not be considered prejudicial.  To that end, the Board notes 
that it is expected that when the claim is returned to the RO 
for further development and reviewed on the basis of the 
additional evidence, the RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.





	(CONTINUED ON NEXT PAGE)


ORDER

The motion for revision or reversal of the January 16, 1996 
rating decision that denied service connection for chronic 
disability manifested by enlarged prostate and service 
connection for gall bladder disease on the basis of CUE is 
denied.

New and material evidence having been submitted, the 
reopening of the claim for service connection for a 
disability manifested by enlarged prostate is granted.

New and material evidence having been submitted, the 
reopening of the claim for service connection for gall 
bladder disease is granted.


REMAND

Now that the claims of service connection for a disability 
manifested by enlarged prostate and gall bladder disease have 
been reopened, the next step is to address the veteran's 
claims on the merits.  However, in order to afford the 
veteran every consideration with respect to the present 
appeal and to ensure due process, it is the Board's opinion 
that further development of the case is necessary.  

In this regard, a medical opinion in conjunction with the 
review of the entire record and examination of the veteran is 
warranted to indicate whether or not the veteran suffers from 
a disability manifested by enlarged prostate or gall bladder 
disease which can be attributed to his military service.  
38 C.F.R. § 3.159(c)(4). 

In February 2003, the veteran submitted an authorization form 
for NPRC to obtain outpatient treatment records for treatment 
of abdominal and chest pain at Silas B. Hayes Hospital in 
Fort Ord, CA from 1976 to 1977; from Los Angeles AFB (Medical 
Treatment Facility) Clinic in Los Angeles, CA from 1994 to 
1995; and from Gentry Health Clinic, Fort Leavenworth, KS 
from 1995 to 2000.  The Board notes that VA requested VA 
treatment records from VAMC Kansas City from November 1996 to 
2000 and treatment records from Munson Army Hospital from 
February 2002 to July 2003.  In addition, the veteran's 
service medical records contain medical records from Los 
Angeles AFB dated in 1994 and 1995 as well as medical records 
from SBH Army Hospital from 1976 and 1977.  However, it is 
the Board's opinion that efforts should be made to secure the 
records from Gentry Health Clinic in Fort Leavenworth, KS.

Accordingly, this case is REMANDED for the following actions:

1.  Advise the veteran to submit to VA 
copies of any evidence in his possession 
relevant to these claims.

2.  Obtain the veteran's records from the 
VAMC Kansas City for treatment from 
January 2003 to the present for prostate 
or gall bladder conditions.

3.  Efforts should be made to secure the 
veteran's medical records from Gentry 
Health Clinic in Fort Leavenworth, KS 
dated from 1995 to 2000 pertaining to any 
stomach, cardiac, or gallbladder problems 
as well as enlarged prostate and 
associate them with the claims folder.

4.  After obtaining the above medical 
evidence, to the extent possible, the 
veteran should be afforded the 
appropriate VA examination(s) to 
determine the etiology of his present 
prostate and gall bladder disabilities.  
The claims file must be made available to 
and reviewed by the examiner(s) in 
conjunction with the examination(s), and 
the examination report(s) should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

With respect to the prostate disorder, 
the examiner should review the record, 
especially the March 1995 retirement  
examination diagnosis of enlarged 
prostate not considered disabling and 
possible BPH not considered disabling, as 
well as a May 1995 Urology consultation 
report which noted no evidence of 
obstruction or urinary tract infection.  
The examiner should address the question 
of whether the veteran's current prostate 
problems, to include enlarged prostate 
and benign prostatic hypertrophy, 
represent a chronic prostate disorder 
that is related to the veteran's military 
service.  

With respect to gall bladder disease, the 
examiner should review the record, 
especially the June 1995 medical report 
from the Naval hospital at Camp Pendleton 
which includes an addendum which notes, 
"... ? early symptoms of gall bladder?"  
The examiner should address the question 
of whether the veteran's current gall 
bladder disease is related to the 
veteran's military service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  


______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


